Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, lines 2-3, the applicant has amended the claim to recite that the injection box housing has a “first plurality of said cavities provided orthogonally to a direction of movement of the fibers”. This appears to have antecedent basis (“said cavity”) as the cavity that is in the housing that the fibers are delivered through (see lines 14-15 of claim 1), however this is no cavities provided orthogonally to the direction of movement of the fibers. In fact, the cavities previously claimed and provided for in claim 8 were the injection of the housing (see claims 9 and 10). It is suggested that the word “said” be deleted from claim 8, line 2 to make it clear that these cavities are not the cavities that the fibers are fed through but rather are the injection ports in the housing. For purposes of prior art consideration, it is assumed applicant intended that the cavities of claim 8 be the injection port cavities in the housing.
In claim 22, the claim depends upon claim 21 which has been canceled. It is suggested that the claim be made dependent upon claim 1 rather than claim 21. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 2245893.
GB ‘893 taught the formation of a reinforced plastic thermosetting composite which included pultruding a plurality of fibers where the fibers were impregnated with the matrix in an injection box and subsequently the resin cured to produce the rod therein. There is NO evidence of record which suggested that the finished rod of UK ‘893 was materially different from the rod manufactured using the system of claim 1 herein and in fact the rods would appear to be identical in final product. The particular manufacturing technique used to make the pultruded rod bears little on the patentability of the finished rod and it is imperative of applicant to evidence that the use of the claimed system somehow resulted in a materially different end product. "[T]he lack of physical description in a product by process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product by process claim, a rejection based alternatively on either section 102 or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should be noted that it would have nonetheless been obvious to use an impregnation chamber which fully impregnated the fibers with resin leaving few or no voids in the fiber reinforced composite rod with the use of a die which consolidated the assembly as it was pulled through the chamber. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 12-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2245983 in view of Chinese Patent 202337010 (newly cited, machine translation included) and Japanese Patent 5-50432 (machine translation provided).
GB ‘983 is discussed in detail in paragraph 6 of the Office action dated January 5, 2022 and applicant is referred to the same for a complete discussion of the reference. GB ‘893 taught that it was known at the time the invention was made to form a fiber reinforced plastic rod with a circular cross sectional shape (see page 1, line 13 “circular section”) with a pultrusion system that included an injection box 5 having at least one fiber supply opening for supplying fibers to the housing 5 and a delivery opening for delivering the fibers impregnated with the matrix to a curing tool (microwave curing device 11) characterized in that the delivery opening has a circular cross sectional shape (as would have been expected when making a precursor having a circular section as suggested by the reference). The reference taught that a pump 6 was used to feed matrix material to the housing 5 to impregnate the filaments with resin matrix material. While the reference did not expressly define an injection connection, it must have a means to connect the pump to the chamber 5 to impregnate the fibers. Even if not expressly recited, one skilled in the art would have certainly expected the feeding the matrix as a fluid via a pump to the impregnating chamber of the housing one would have fed the same under pressure which would have injected the resin into the chamber. It nonetheless would have been obvious to one of ordinary skill in the art at the time the invention was made to inject the resin with the pump into the chamber in order to facilitate impregnation of the filaments in the pultrusion operation of GB 2245893. It should be noted that the reference suggested a return of excess resin to the storage vessel 7 from which it was pumped into the impregnation chamber. 
	Regarding claim 12, a winding device 8 was provided which wound a fiber about the precursor (circular rod) exiting the die (at 20). While the reference does not express that the fiber is impregnated with resin, it certainly is capable of feeding a resin impregnated material to the precursor therein and whether the fiber is impregnated with resin or not does NOT materially alter the apparatus as claimed (it is the material worked upon in the apparatus). Regarding claim 13, the winder of the reference was clearly disposed before the curing device 11 in the path of the arrangement of the pultrusion. Regarding claim 14, the winding device incorporated a spool of the fiber material which was supplied for the winding. Again, whether the filament winding is a strand yarn or roving is immaterial to the structure of the apparatus and the system (apparatus) is clearly capable of operation with a roving therein. Regarding claim 15, the reference suggested fiber material was wound upon the unidirectional pultruded rod and whether the fiber is the same or different is the material worked upon in the apparatus and is given little or no patentable weight. The apparatus of GB ‘893 provided for the use of the winding after the exit of the impregnation box (at the end of the calibration device 20 of the housing), see claim 16. Regarding claim 17, the reference taught a rotary arm as depicted in the figure which was driven via rotation by motor 13 to rotate about the axis of the pultruded rot therein. Regarding claim 20, the plastic rod produced by pultrusion also included the wrapping of the filament about the same helically.
	GB ‘893 is silent as to the use of an injection chamber formed from at least two truncated cones which present a cavity cross section which decreases continuously from the entrance of the housing to the exit of the housing. Note that a plurality of truncated cones is satisfied if there are two truncated cones side by side with reduced cross section where each of the cones have different respective angles of inclination with respect to a central longitudinal axis of the cavity. Chinese Patent ‘010 taught an injection chamber which included an opening for feeding the fibers formed from a first truncated cone for the chamber wall with a first inclination angle and having a second truncated cone for the chamber wall attached to the first cone having a second wall inclination angle which also reduces the cross section of the chamber from the entrance to the exit of the same. See Figure 1, injection chamber formed by entrance truncated cone 2 and a second truncated cone 3 at the exit end of the injection housing. It should be quite evident that the entrance to the injection chamber at 2 was provided with a different inclination angle for the cone from the exit portion of the injection chamber 3. Chinese Patent ‘010 additionally provided for the capture and recycle of the excess polymer from the injection chamber with a tray 5 with captured the excess resin. It should be noted that this arrangement would have been viewed as a suitable arrangement for GB ‘893 (who also desired to catch excess resin and refeed the same. One viewing Chinese Patent ‘010 additionally would have recognized that as the resin and fiber was fed through the injection chamber therein consolidation pressure would have been provided by the reduction in cross sectional shape of the chamber and it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the chamber of Chinese Patent ‘010 in the system of GB ‘893 to form a composite fiber reinforced pultruded rod. The combination failed to teach the use of an exit nozzle which was replaceable (the calibration attachment of the claim). 
	Japanese Patent ‘432 taught that it was known to provide a pultrusion
injection housing (where the filaments were injected with resin in the pultrusion
system) with an exit nozzle 4 which was replaceable and disposed at the exit to
the housing to form the delivery opening therein. The use of such a replaceable
nozzle in Japanese Patent ‘432 allowed one to interchange different size (cross
sectional shapes) dies as well as allowed to replacement of worn nozzles of the
housing easily. lt would have been obvious to one of ordinary skill in the art at the
time the invention was made to provide the exit of the impregnation housing in a
pultrusion system with a sizing nozzle or die which was replaceable (a calibration)
at the exit of the housing so that one was able to change the cross sectional shape
of the product exiting the impregnation housing as well as replace worn or
damaged sizing dies therein as suggested by Japanese Patent 5-50432 in the
system for pultruding as taught by the combination of GB ‘893 and Chinese Patent ‘010.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 8 further taken with Schieiermacher et al (US 2014/0367021) for the same reasons as previously discussed in paragraph 10 of the Office action dated January 5, 2022.
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 8 further taken with Beckman et al (US 5783013) for the same reasons as previously discussed in paragraph 11 of the Office action dated January 5, 2022.
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art only suggested the use of two truncated cones in the injection chamber and not three as claimed in claim 22. It should be noted that the use of multiple tapers within a single die was known to those skilled in the art as evidenced by O’Connor (US 4680224, newly cited herein, see column 4, lines 11-19), however the die in O’Connor is for shaping the already impregnated material and not a die of an injection chamber. Spoo et al (US 5116450, newly cited) suggested the use of multiple dies with reduced cross section and differing inclination angles for the dies (see Figure 1), however like O’Conner the arrangement of the system is for shaping the already impregnated material and not part of an injection chamber.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-10, 12-15, 17-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant extensively amended claim 1 to include the use of a die of a configuration as depicted in Figure 2b. The newly cited references above are a direct result of the amendment and appear to suggest an embodiment for the die having two truncated cones for the injection chamber with a continuously decreasing cross section from the entrance to the exit of the injection chamber. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746